     Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 1 of 9




Merlin Robert Wilson, M. D.
Curriculum Vitae

                                          Personal Data

Office        2633 Napoleon Avenue
Addresses     Suite #530
              New Orleans, LA 70115
              (504) 899-1120
              (800) 749-7163

Birth date    October 29, 1942
              New Orleans, LA

Married, three children
                                   Educational Experience

1955-1960             Jesuit High School
                      New Orleans, LA

1960-1961             Loyola University
                      New Orleans, LA

1961-1964             Louisiana State University - New Orleans
                      New Orleans, LA
                      B. S. - Biology

1964-1968             Louisiana State University School of Medicine
                      New Orleans, LA
                      Doctor of Medicine

                                      Medical Training

1968-1969             Straight Medical Internship
                      Charity Hospital
                      New Orleans, LA

1969-1972             Internal Medicine Residency
                      Charity Hospital - L. S. U. Division
                      New Orleans, LA

1971-1972             Chief Medical Resident
                      Charity Hospital - L. S. U. Division
                      New Orleans, LA

1974-1976             National Institutes of Health, Research Fellow
                      Eng M. Tan's Laboratory

                                                                       Page 1 of 9
     Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 2 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

                     Allergy-Immunology-Rheumatology Division
                     Scripps Clinic & Research Foundation
                     La Jolla, CA




                                                                   Page 2 of 9
     Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 3 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

                                      Military Service

1972-1974            Major, Medical Corps
                     United States Army
                     Chief of Medicine, Walson Army Hospital
                     Fort Dix, NJ

                                 Certification & Licensure

Louisiana State Board of Medical Examiners                             1968 to present
New Jersey State Board of Medical Examiners                            1972 to 1974
California Board of Medical Examiners                                  1974 to 1980
American Board of Internal Medicine
       Internal Medicine                                        1971 to present
       Rheumatology Subspecialty                                1978 to present
American Board of Allergy & Immunology                                 1977 to present


                                  Professional Experience

1971-1972            Clinical Instructor of Medicine
                     L. S. U. School of Medicine
                     New Orleans, LA

1976-1979            Assistant Professor of Medicine
                     Tulane University School of Medicine
                     New Orleans, LA

1979-1987            Clinical Associate Professor
                     Tulane University School of Medicine
                     New Orleans, LA

1976-1979            Director
                     Clinical Immunology Reference Laboratory
                     Tulane University School of Medicine
                     New Orleans, LA

1979-1983            Private Practice
                     Section of Rheumatology
                     Mahorner Clinic
                     New Orleans, LA

1983-present         Private Practice
                     Limited to Rheumatology & Allergy
                     Wilson and Sanders, Inc.
                     New Orleans, LA
                                                                          Page 3 of 9
     Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 4 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

1983-present         Director
                     Wilson Sanders Laboratory/Immutek
                     New Orleans, LA

                            Professional Experience continued

1986-2009            Director
                     Metrolab Reference Laboratory
                     New Orleans, LA

1986-1988            Chief of Medicine
                     Southern Baptist Hospital
                     New Orleans, LA

1993-2004            Secretary/Treasurer
                     Medical Staff of Memorial Hospital - Baptist Campus
                     New Orleans, LA

                                       Appointments

Active Staff         Ochsner-Baptist Hospital; New Orleans, LA
                     Touro Hospital; New Orleans, LA

Clinical Professor of Medicine
                       Tulane University School of Medicine
                       LSU Health Sciences Center (Faculty Member - Rheumatology)




                                                                               Page 4 of 9
     Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 5 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

                                Professional Organizations

Alpha Omega Alpha, Honor Medical Society
Fellow of the American College of Physicians
American Federation for Clinical Research
Undergraduate Medical and Surgical Honor Society
Phi Kappa Phi Honor Society
Fellow of the American College of Rheumatology (American Rheumatism Association)
Arthritis Foundation, Southeast Branch President 1985 & 1986
American Academy of Allergy, Asthma and Immunology
Louisiana Rheumatism Society
Southeastern Clinical Club - President 2001
Committee on Antinuclear Antibody Serology of the Arthritis Foundation-CDC
WHO/ILAR/IUIS International Committee for Standardization of Autoantibodies in Rheumatic
        Diseases




                                                                             Page 5 of 9
      Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 6 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

                                         Publications

1.     Wilson MR, J Dardano & H Rothschild. 1973. An automated rapid and quantitative micro
       assay for histocompatibility testing. Transplantation, 16:408.

2.     Topilow A & MR Wilson. 1974. Hematology. Medical Examiner Review Book Publishing
       Company. Volume 32.

3.     Arroyave CM, MR Wilson & EM Tan. 1976. Serum factors activating the alternative
       complement pathway in autoimmune disease: Description of two different factors from
       patients with systemic lupus erythematosus. Journal of Immunology, 116:821.

4.     Wilson MR, CM Arroyave, RM Nakamura, JH Vaughan & EM Tan. 1976. Activation of the
       alternative complement pathway in systemic lupus erythematosus. Clinical & Experimental
       Immunology. 26:11.

5.     Arroyave CM, MR Wilson & EM Tan. 1977. Alternative pathway activation of the
       complement system by nuclear antigen-antinuclear antibody complexes in autoimmune
       disease. In Clinical Aspects of the Complement System. Edited by W Opferkuch, K Rother
       & DR Schultz, Georg Thieme Publishers Stuttgart, p. 168.

6.     Wilson MR, CM Arroyave, LA Miles & EM Tan. 1977. Immune reactants in cryoproteins
       Relationship to activation of the complement. Annals of Rheumatic Disease, 36:540.

7.     Rothschild H, MR Wilson, L Levy, J Salvaggio, M Lopez & D Bice. 1977. An
       immunological investigation of a family with chronic mucocutaneous
       candidiasis. International Archives of Allergy & Immunology, 52:291.

8.     Lockwood M, H Rothschild, & M Wilson. 1977. Early viral function of the in(ts)-1501
       temperature-sensitive SV40 mutant. Nature, 266:720.

9.     Wilson MR, HR Gaumer & JE Salvaggio. 1977. Activation of the alternative complement
       pathway and generation of chemotactic factors by asbestos. Journal of Allergy & Clinical
       Immunology, 60:218.

10.    Karr RM, RJ Davies, BT Butcher, SB Lehrer, MR Wilson, V Dharmarajan &
       JE Salvaggio. 1978. Occupational Asthma. Journal of Allergy & Clinical Immunology,
       61:54.

11.    Lehrer SB, MR Wilson, JE Salvaggio. 1978. Immunogenic properties of tobacco
       smoke. Journal of Allergy & Clinical Immunology, 62:368.

12.    Butcher BT, RM Karr, CE O'Neil, MR Wilson, V Dharmarajan, JE Salvaggio &
       H Weill. 1979. Inhalation challenge and pharmacologic studies of toluene diisocynate (TDI)
       sensitive workers. Journal of Allergy & Clinical Immunology, 64:146.

                                                                                     Page 6 of 9
      Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 7 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

13.    Karr RM, MR Wilson & JE Salvaggio. 1980. Allergic pneumonitis. In Current Topics in
       Immunology. Edited by Edward C Franklin, Elsever Company.

14.    Wilson MR, RM Karr & JE Salvaggio. 1980. The contribution of immunologic techniques
       to the understanding of occupational lung disease. In Occupational Lung Diseases: Research
       Approaches and Methods. Edited by H Weill & M Turner- Warwick. Marcel Dekker,
       Inc. New York.

15.    Wilson MR, R Ory, A Sekul, SB Lehrer & JE Salvaggio. 1980. Activation of the alternative
       complement pathway by extract of cotton dust. Clinical Allergy, 10:303.

16.    Stankus RP, MR Wilson & JE Salvaggio. 1980. Lactate sensitive dermal inflammation and
       complement-mediated cell lysis induced by aluminum salts. Clinical & Experimental
       Immunology, 4:218.

17.    Karr RM, MR Wilson, SB Lehrer, BT Butcher & JE Salvaggio. 1980. Immunologic and
       clinical aspects of Basidiomycete allergy. Clinical Allergy.

18.    Lehrer SB, MR Wilson & JE Salvaggio. 1980. Immunogenicity of tobacco smoke
       components in rabbits and mice. International Archives of Allergy & Applied Immunology,
       62:16.

19.    Karr RM, SB Lehrer, BT Butcher, MR Wilson, & JE Salvaggio. 1980. Analysis of antigenic
       relationship among species of aspergillus. Journal of Allergy & Clinical Immunology,

20.    Lehrer SB, RM Karr, MR Wilson & JE Salvaggio. 1980. IgE antibody response of smokers,
       non-smokers and "smoke-sensitive" persons to tobacco leaf and smoke antigens.
       American Review of Respiratory Diseases. 121:168.

21.    Doll NJ, MR Wilson & JE Salvaggio. 1980. Prevalence of Sm antibody in family members
       of Sm positive patients with SLE. Journal of Rheumatology. 7:334.

22.    Doll NJ, MR Wilson & JE Salvaggio. 1980. Inhibition of polymorphonuclear leukocyte
       chemiluminescence for detection of immune complexes in human sera. Journal of
       Clinical Investigation. 66(3):457.

23.    Wilson MR & JE Salvaggio. 1980. Activation of complement: A mechanism in search of
       diseases. Journal of Allergy & Clinical Immunology, 65:319.

24.    Wilson MR, MR Schuyler, FM Cashner & JE Salvaggio. 1981. The effect of complement
       depletion on hypersensitivity pneumonitis lesions produced by Micropolyspora faeni
       antigen. Clinical Allergy. 11:131.

25.    Karr RM, MR Wilson, VR Anticetti, SB Lehrer, BT Butcher, & JE Salvaggio. 1981. An
       approach to fungal antigen relationships by radioallergosorbent test inhibition. Journal of
       Allergy & Clinical Immunology, 67:194.
                                                                                     Page 7 of 9
      Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 8 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

26.    Wilson MR (contributor), JE Salvaggio (editor). 1982. A Primer of Allergic and
       Immunologically Mediated Diseases. Journal of the American Medical
       Association. JAMA Press, Chicago, IL.

27.    Tan EM, MJ Fritzler, JS McDougal, FC McDuffie, RM Nakamura, M Reichlin, CB Reimer,
       GC Sharp, PH Schur, MR Wilson & RJ Winchester. 1982. Reference sera for antinuclear
       antibodies. Arthritis & Rheumatism, 25:1003.

28.    Wilson MR & JF Nitsche. 1986. Immunodiffusion assays for antibodies to nonhistone
       nuclear antigens. In Manual of Clinical Laboratory Immunology (Third Edition). Edited by
       Noel R Rose, Herman Friedman, & John L Fahey. American Society of
       Microbiology. Washington, DC pages 750-754.

29.    Wilson MR & EM Tan. 1986. Antinuclear antibodies and the LE cell phenomenon. In
       Immunology & Rheumatology (second edition). Edited by Alan Cohen & J Claude
       Bennett. Grune & Stratton, Inc., pages 84-97.

30.    Wilson MR & EM Tan. 1987. Antibodies to nonhistone antigens. In Systemic Lupus
       Erythematosus. Edited by Robert G Lahita. John Wiley & Sons. New York, NY. pages
       291-304.

31.    Wilson MR. 1987. Antinuclear and anticytoplasmic antibodies. In Dubois' Systemic Lupus
       Erythematosus. Edited by Daniel J Wallace & Edmund Dubois. Lea & Febiger,
       Philadelphia. pages 227-243.

32.    Tan EM, TEW Feltkamp, D Alarcon-Segovia, RL Dawkins, M Homma, JR Kalden, PH
       Lambert, A Lange, RN Maini, FC McDuffie, JS McDougal, R Norberg & MR Wilson. 1988.
       Reference reagents for antinuclear antibodies. Arthritis & Rheumatism, 31:1331.

33.    Tan EM & MR Wilson. 1987. Antibodies to nonhistone antigens. In Meischer's Symposium
       on Systemic Lupus Erythematosus. pages 243-255.

34.    Wilson MR & RD Sanders. 1992. Immunodiffusion assays for antibodies to small nuclear
       ribonucleoproteins (snRNPs) and other cellular antigens. In Manual of Clinical Laboratory
       Immunology (Fourth Edition). Edited by Noel Rose, Herman Friedman, and John Fahey.
       American Society of Microbiology. pages 741-746.

35.    Tan, EM, TEW Feltkamp, JS Smolen, B Butcher, R Dawkins, MJ Fritzler, T Gordon, JA
       Hardin, JR Kalden, RG Maini, JS McDougal, NF Rothfield, RJ Smeenk, Y Takasaki, A
       Wiik, MR Wilson, and JA Koziol. ANA Subcommittee of the International Union of
       Immunological Societies, The Arthritis Foundation (USA) and the Centers for Disease
       Control, Atlanta. 1997. Range of Antinuclear Antibodies in “Healthy” Individuals. Arthritis
       & Rheumatism, 40:1601-1611

36.    Tan, Em, JS Smolen, JS McDougal, BT Butcher, D Conn, MJ Fritzler, T. Gordon, JA
       Hardin, JR Kalden, RG Lahita, RN Maini, NF Rothsfield, R Smeenk, Y Takasaki, WJ
                                                                                     Page 8 of 9
      Case 2:18-cv-09253-JCZ-JVM Document 55-7 Filed 08/24/20 Page 9 of 9




Merlin Robert Wilson, M. D. - Curriculum Vitae

       vanVenrooij, A Wiik, MR Wilson, and JA Kozoil. ANA Subcommittee of the International
       Union of Immunological Societies - Standardization Committee, The World Health
       Organization, The Arthritis Foundation (USA) and the Centers for Disease Control and
       Prevention, Atlanta. A Critical Evaluation of Enzyme Immunoassays for Detection of
       Antinuclear Autoantibodies of Defined Specificities. I. Precision, Sensitivity, and
       Specificity. Arthritis & Rheumatism, 42:455-464


37.    Tan, EM, JS Smolen, JS McDougal, MJ Fritzler, T. Gordon, JA Hardin, JR Kalden, RG
       Lahita, RN Maini, WH Reeves, NF Rothsfield, Y Takasaki, A Wiik, MR Wilson, and JA
       Kozoil. ANA Subcommittee of the International Union of Immunological Societies -
       Standardization Committee, The World Health Organization, The Arthritis Foundation
       (USA) and the Centers for Disease Control and Prevention, Atlanta. 2002 A Critical
       Evaluation of Enzyme Immunoassays for Detection of Antinuclear Autoantibodies of
       Defined Specificities. II. Potential for Quantitation of Antibody Content. Journal of
       Rheumatology, 29:68-73.


38.    Fritzler, M, A Wiik, EM Tan, JS Smolen, JS McDougal, EKL Chan, TP Gordon, JA Hardin,
       JR Kalden, RG Lahita, RN Maini, WH Reeves, NF Rothfield, Y Takasaki, MR Wilson, M
       G Byrd, L Slivka, JA Koziol. ANA Subcommittee of the International Union of
       Immunological Societies - Standardization Committee, The World Health Organization, The
       Arthritis Foundation (USA) and the Centers for Disease Control and Prevention, Atlanta.
       2003. A Critical Evaluation of Enzyme Immunoassay Kits for Detection of Antinuclear
       Autoantibodies of Defined Specificities. III. Comparative Performance Characteristics of Academic
       and Manufacturers’ Laboratories. Journal of Rheumatology, 30:2374-2381.

39.    Wiik, AS, TP Gordon, AF Kavanaugh, RG Lahita, WH Reeves, WJ Van Venrooij, MR
       Wilson, M Fritzler and the IUIS/WHO/AF/CDC Committee for the Standardization of
       Autoantibodies in Rheumatic and Related Disease. 2004. Cutting edge diagnostics in
       rheumatology: The role of patients, clinicians, and the laboratory scientists in optimizing the
       use of autoimmune serology. Arthritis and Rheumatism (Arthritis Care and Research) 51:2
       pp 291-298.

40.    Nancy Agmon-Levin, Jan Damoiseaux, Cees Kallenberg, Ulrich Sack, Torsten Witte, Manfred
       Herold, Xavier Bossuyt, Lucille Musset, Ricard Cervera, Aresio Plaza-Lopez, Carlos Dias, Maria
       José Sousa, Antonella Radice, Catharina Eriksson, Olof Hultgren, Markku Viander, Munther
       Khamashta, Stephan Regenass, Luis Eduardo Coelho Andrade, Allan Wiik, Angela Tincani, Johan
       Rönnelid, Donald B Bloch, Marvin J Fritzler, Edward K L Chan, I Garcia-De La Torre, Konstantin
       N Konstantinov, Robert Lahita, Merlin Wilson, Olli Vainio, Nicole Fabien, Renato Alberto Sinico,
       Pierluigi Meroni, Yehuda Shoenfeld 2014 International recommendations for the assessment of
       autoantibodies to cellular antigens referred to as anti-nuclear antibodies. Ann Rheum Dis 73-17-23.




                                                                                            Page 9 of 9
